       Case 5:19-cv-00380-FB-ESC Document 139 Filed 08/31/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


RICHARD LOPEZ, ON BEHALF OF                     §
THEMSELVES AND ALL OTHERS                       §
SIMILARLY SITUATED; AND GLORIA                  §                SA-19-CV-00380-FB
LOPEZ, ON BEHALF OF THEMSELVES                  §
AND ALL OTHERS SIMILARLY                        §
SITUATED;                                       §
                                                §
                  Plaintiffs,                   §
                                                §
vs.                                             §
                                                §
PROGRESSIVE COUNTY MUTUAL                       §
INSURANCE COMPANY, APRIL
HAGER,

                  Defendants.

                                            ORDER

        Before the Court is the parties’ Joint Motion to Vacate Certain Deadlines [#138], by

which they ask the Court to vacate certain deadlines in the current scheduling order in light of

the pending motion for conditional certification. The Court will grant the agreed motion.

        IT IS THEREFORE ORDERED that the parties’ Joint Motion to Vacate Certain

Deadlines [#138] is GRANTED.

        IT IS FURTHER ORDERED that the deadlines in the current Amended Scheduling

Order for designation of potential witnesses, expert witnesses, and proposed exhibits [#45 ¶ 4]

are hereby VACATED.

        IT IS FINALLY ORDERED that the parties submit a joint advisory proposing new

deadlines within 10 days after the Court’s ruling on Plaintiff’s pending motion for class

certification.




                                                1
Case 5:19-cv-00380-FB-ESC Document 139 Filed 08/31/20 Page 2 of 2




IT IS SO ORDERED.

SIGNED this 31st day of August, 2020.




                                  ELIZABETH S. ("BETSY") CHESTNEY
                                  UNITED STATES MAGISTRATE JUDGE




                                        2
